16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Glenn Anthony WISE, Plaintiff-Appellant,v.Edward MURRAY, Director;  Edward Morris, Deputy Director;William Lawhon, Warden;  Wendall Pixley, AssistantWarden/Operations;  Amos Grizzard, Operations Officer;Randy Pearse, Safety Officer;  Correctional Officer Harrup,Defendants-Appellees.
No. 93-6725.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 23, 1993.Decided Dec. 30, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Glenn Anthony Wise, appellant pro we.
Pamela Anne Sargent, Asst. Atty. Gen., for appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wise v. Murray, No. CA-92-799 (E.D. Va.  June 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.